
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7

SECURITY AGREEMENT

        THIS SECURITY AGREEMENT (this "Agreement") is made as of March 26, 2002,
by Specialty Laboratories, Inc., a California corporation ("Debtor"), in favor
of both BNP Paribas and BNP Paribas Leasing Corporation, both individually and
as agent (collectively, "Secured Party").

W I T N E S S E T H:

        WHEREAS, Debtor, Secured Party, as Agent, and certain lenders
(collectively, the "Lenders") are parties to a Credit Agreement of even date
herewith (as from time to time amended, supplemented, or restated, the "Credit
Agreement"); and

        WHEREAS, pursuant to the Credit Agreement, Lenders have agreed to extend
credit to Debtor; and

        WHEREAS, Debtor, BNPPLC, and the Lenders are also parties to certain
Operative Documents;

        WHEREAS, in order to induce Lenders to extend such credit pursuant to
the Credit Agreement and enter into the Operative Documents, Debtor has agreed
to grant to Secured Party, a security interest in the Collateral as defined
herein;

        NOW, THEREFORE, in consideration of the premises and in order to induce
Lenders to extend such credit under the Credit Agreement and enter into the
Operative Documents, Debtor hereby agrees with for the benefit of Lenders and
Secured Party, as follows:

ARTICLE I

Definitions and References

        Section 1.1.    General Definitions.    As used herein, the terms
"Agreement", "Debtor", and "Credit Agreement" shall have the meanings indicated
above, and the following terms shall have the following meanings:

        "BNPPLC" means BNP Paribas Leasing Corporation, a Delaware corporation.

        "Collateral" means all property, of whatever type, which is described in
Section 2.1 as being at any time subject to a security interest granted
hereunder to Secured Party.

        "Commercial Tort Claims" means a claim arising in tort with respect to
which the claimant is Debtor.

        "Commitment" means the agreement or commitment by Lenders to make loans
or otherwise extend credit to Debtor under the Credit Agreement, and any other
agreement, commitment, statement of terms or other document contemplating the
making of loans or advances or other extension of credit by Lenders to or for
the account of Debtor which is now or at any time hereafter intended to be
secured by the Collateral under this Agreement.

        "Copyright License" means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence, including the agreements identified in Schedule 1 to Exhibit C.

        "Copyrights" means all the following: (a) all copyrights under the laws
of the United States or any other country (whether or not the underlying works
of authorship have been published), all registrations and recordings thereof,
all intellectual property rights to works of authorship (whether or

1

--------------------------------------------------------------------------------


not published), and all application for copyrights under the laws of the United
States or any other country, including registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any State thereof or other country, or any
political subdivision thereof, including those described in Schedule 1 to
Exhibit C, (b) all reissues, renewals and extensions thereof, (c) all claims
for, and rights to sue for, past or future infringements of any of the
foregoing, and (d) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past or future infringements thereof.

        "Copyright Security Agreement" means a Copyright Security Agreement
executed and delivered by Debtor in favor of Secured Party, substantially in the
form of Exhibit C.

        "Deposit Accounts" means all "deposit accounts" (as defined in the UCC)
or other demand, time, savings, passbook, or similar accounts maintained with a
bank, including nonnegotiable certificates of deposit.

        "Documents" means all "documents" (as defined in the UCC) or other
receipts covering, evidencing or representing inventory, equipment, or other
goods.

        "Equipment" means all "equipment" (as defined in the UCC) in whatever
form, wherever located, and whether now or hereafter existing, and all parts
thereof, all accessions thereto, and all replacements therefor.

        "General Intangibles" means all "general intangibles" (as defined in the
UCC) of any kind (including choses in action, Commercial Tort Claims, Software,
Payment Intangibles, tax refunds, insurance proceeds, and contract rights), and
all instruments, security agreements, leases, contracts, and other rights
(except those constituting Receivables, Documents, or Instruments) to receive
payments of money or the ownership or possession of property, including all
general intangibles under which an account debtor's principal obligation is a
monetary obligation.

        "Instruments" means all "instruments", "chattel paper" or "letters of
credit" (as each is defined in the UCC) and all Letter-of-Credit Rights.

        "Intellectual Property" means any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, and Trademark Licenses.

        "Inventory" means all "inventory" (as defined in the UCC) in all of its
forms, wherever located and whether now or hereafter existing, including (a) all
movable property and other goods held for sale or lease, all movable property
and other goods furnished or to be furnished under contracts of service, all raw
materials and work in process, and all materials and supplies used or consumed
in a business, (b) all movable property and other goods which are part of a
product or mass, (c) all movable property and other goods which are returned to
or repossessed by the seller, lessor, or supplier thereof, (d) all goods and
substances in which any of the foregoing is commingled or to which any of the
foregoing is added, and (e) all accessions to, products of, and documents for
any of the foregoing.

        "Investment Property" means all "investment property" (as defined in the
UCC) and all other securities, whether certificated or uncertificated,
securities entitlements, securities accounts, commodity contracts, or commodity
accounts.

        "Letter-of-Credit Rights" means all rights to payment or performance
under a "letter of credit" (as defined in the UCC) whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

        "Lenders" means the Persons who are from time to time "Lenders" as
defined in the Credit Agreement.

2

--------------------------------------------------------------------------------


        "Obligation Documents" means the Credit Agreement, the Notes, the Loan
Documents, the Operative Documents and all other documents and instruments
under, by reason of which, or pursuant to which any or all of the Secured
Obligations are evidenced, governed, secured, or otherwise dealt with, and all
other agreements, certificates, and other documents, instruments and writings
heretofore or hereafter delivered in connection herewith or therewith.

        "Other Liable Party" means any Person, other than Debtor, who may now or
may at any time hereafter be primarily or secondarily liable for any of the
Secured Obligations or who may now or may at any time hereafter have granted to
Secured Party or Lenders a Lien upon any property as security for the Secured
Obligations.

        "Patent License" means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right with
respect to any Patent or any invention now or hereafter in existence, whether
patentable or not, whether a patent or application for patent is in existence on
such invention or not, and whether a patent or application for patent on such
invention may come into existence, including the agreements identified in
Schedule 1 to Exhibit A.

        "Patents" means all the following: (a) all letters patent and design
letters patent of the United States or any other country and all applications
for letters patent and design letters patent of the United States or any other
country, including applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, including those described
in Schedule 1 to Exhibit A, (b) all reissues, divisions, continuations,
continuations-in-part, renewals and extensions thereof, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

        "Patent Security Agreement" means the Patent Security Agreement executed
and delivered by Debtor in favor of Secured Party, substantially in the form of
Exhibit A.

        "Payment Intangibles" means all "payment intangibles" (as defined in the
UCC).

        "Proceeds" means, with respect to any property of any kind, all proceeds
of, and all other profits, products, rentals or receipts, in whatever form,
arising from any sale, exchange, collection, lease, licensing or other
disposition of, distribution in respect of, or other realization upon, such
property, including all claims against third parties for loss of, damage to or
destruction of, or for proceeds payable under (or unearned premiums with respect
to) insurance in respect of, such property (regardless of whether Secured Party
is named a loss payee thereunder), and any payments paid or owing by any third
party under any indemnity, warranty, or guaranty with respect to such property,
and any condemnation or requisition payments with respect to such property, in
each case whether now existing or hereafter arising.

        "Receivables" means (a) all "accounts" (as defined in the UCC) and all
other rights to payment for goods or other personal property which have been (or
are to be) sold, leased, or exchanged or for services which have been (or are to
be) rendered, regardless of whether such accounts or other rights to payment
have been earned by performance and regardless of whether such accounts or other
rights to payment are evidenced by or characterized as accounts receivable,
contract rights, book debts, notes, drafts or other obligations of indebtedness,
(b) all Documents and Instruments of any kind relating to such accounts or other
rights to payment or otherwise arising out of or in connection with the sale,
lease or exchange of goods or other personal property or the rendering of
services, (c) all rights in, to, or under all security agreements, leases and
other contracts securing or otherwise relating to any such accounts, rights to
payment, Documents, or Instruments, (d) all rights in, to and under any purchase
orders, service contracts, or other contracts out of which such accounts and
other rights to payment arose (or will arise on performance), and (e) all rights
in or pertaining to any goods arising out of or in

3

--------------------------------------------------------------------------------


connection with any such purchase orders, service contracts, or other contracts,
including rights in returned or repossessed goods and rights of replevin,
repossession, and reclamation.

        "Related Person" means Debtor, each Subsidiary of Debtor and each Other
Liable Party.

        "Secured Obligations" has the meaning given such term in Section 2.2.

        "Secured Party" means the Persons named as such at the beginning of this
Agreement, together with their successors and assigns (as the "Agent" under the
Credit Agreement or as a successor to BNPPLC under the Operative Documents).

        "Software" means all "software" (as defined in the UCC), including all
computer programs, any supporting information provided in connection with a
transaction relating to a computer program, all licenses or other rights to use
any of such computer programs, and all license fees and royalties arising from
such use to the extent permitted by such license or rights.

        "Trademark License" means any license or agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use
any Trademark, including the agreements identified on Schedule 1 to Exhibit B
hereto.

        "Trademarks" means all of the following: (a) all trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos, brand names, trade dress, prints and
labels on which any of the foregoing have appeared or appear, package and other
designs, and any other source or business identifiers, and general intangibles
of like nature, and the rights in any of the foregoing which arise under
applicable law, (b) the goodwill of the business symbolized thereby or
associated with each of them, (c) all registrations and applications in
connection therewith, including registrations and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or other country, or any political subdivision
thereof, including those described in Schedule 1 to Exhibit B hereto, (d) all
reissues, extensions and renewals thereof, (e) all claims for, and rights to sue
for, past or future infringements of any of the foregoing, and (f) all income,
royalties, damages and payments now or hereafter due or payable with respect to
any of the foregoing, including damages and payments for past or future
infringements thereof.

        "Trademark Security Agreement" means the Trademark Security Agreement
executed and delivered by Debtor in favor of Secured Party, substantially in the
form of Exhibit B hereto.

        "UCC" means the Uniform Commercial Code in effect in the State of
California from time to time.

        Section 1.2.    Other Definitions.    Reference is hereby made to the
Credit Agreement for a statement of the terms thereof. All capitalized terms
used in this Agreement which are defined in the Credit Agreement and not
otherwise defined herein shall have the same meanings herein as set forth
therein. All terms used in this Agreement which are defined in the UCC and not
otherwise defined herein or in the Credit Agreement shall have the same meanings
herein as set forth therein, except where the context otherwise requires. The
parties intend that the terms used herein which are defined in the UCC have, at
all times, the broadest and most inclusive meanings possible. Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used herein more broadly or inclusively than the UCC in effect on the date
hereof, then such term, as used herein, shall be given such broadened meaning.
If the UCC shall in the future be amended or held by a court to define any term
used herein more narrowly, or less inclusively, than the UCC in effect on the
date hereof, such amendment or holding shall be disregarded in defining terms
used herein.

        Section 1.3.    Attachments.    All exhibits or schedules which may be
attached to this Agreement are a part hereof for all purposes.

4

--------------------------------------------------------------------------------


        Section 1.4.    Amendment of Defined Instruments.    Unless the context
otherwise requires or unless otherwise provided herein, references in this
Agreement to a particular agreement, instrument or document (including, but not
limited to, references in Section 2.1) also refer to and include all renewals,
extensions, amendments, modifications, supplements or restatements of any such
agreement, instrument or document, provided that nothing contained in this
Section shall be construed to authorize any Person to execute or enter into any
such renewal, extension, amendment, modification, supplement or restatement.

        Section 1.5.    References and Titles.    All references in this
Agreement to Exhibits, Articles, Sections, subsections, and other subdivisions
refer to the Exhibits, Articles, Sections, subsections and other subdivisions of
this Agreement unless expressly provided otherwise. Titles appearing at the
beginning of any subdivision are for convenience only and do not constitute any
part of any such subdivision and shall be disregarded in construing the language
contained in this Agreement. The words "this Agreement", "herein", "hereof",
"hereby", "hereunder" and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
phrases "this Section" and "this subsection" and similar phrases refer only to
the Sections or subsections hereof in which the phrase occurs. The word "or" is
not exclusive, and the word "including" (in all of its forms) means "including
without limitation". Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa unless the context otherwise
requires.

ARTICLE II

Security Interest

        Section 2.1.    Grant of Security Interest.    As collateral security
for all of the Secured Obligations, Debtor hereby pledges and assigns to Secured
Party and grants to Secured Party a continuing security interest, for the
benefit of Lenders and BNPPLC, in and to all right, title and interest of Debtor
in and to any and all of the following property, whether now owned or existing
or hereafter acquired or arising and regardless of where located:

        (a)  all Receivables.

        (b)  all General Intangibles.

        (c)  all Documents.

        (d)  all Instruments.

        (e)  all Inventory.

        (f)    all Equipment.

        (g)  all Deposit Accounts.

        (h)  all Investment Property

        (i)    all Intellectual Property.

        (j)    All books and records (including, without limitation, customer
lists, marketing information, credit files, price lists, operating records,
vendor and supplier price lists, sales literature, computer software, computer
hardware, computer disks and tapes and other storage media, printouts and other
materials and records) of Debtor pertaining to any of the Collateral.

        (k)  All moneys and property of any kind of Debtor in the possession or
under the control of Secured Party.

        (l)    All Proceeds of any and all of the foregoing Collateral.

5

--------------------------------------------------------------------------------




In each case, the foregoing shall be covered by this Agreement, whether Debtor's
ownership or other rights therein are presently held or hereafter acquired and
howsoever Debtor's interests therein may arise or appear (whether by ownership,
security interest, claim or otherwise).

        Section 2.2.    Secured Obligations Secured.    The security interest
created hereby in the Collateral constitutes continuing collateral security for
all of the following obligations, indebtedness and liabilities, whether now
existing or hereafter incurred or arising:

        (a)    Credit Agreement Indebtedness and Operative Documents.    The
payment by Debtor, as and when due and payable, of all amounts from time to time
owing by Debtor under or in respect of the Credit Agreement, the Notes, the
Operative Documents or any of the other Obligation Documents.

        (b)    Hedging Contracts.    The payment by Debtor, as and when due and
payable, of all obligations and liabilities under any Hedging Contract required
or permitted under the Credit Agreement and to which Debtor and any Lender (or
any Affiliate of a Lender) are parties.

        (c)    Renewals.    All renewals, extensions, amendments, modifications,
supplements, or restatements of or substitutions for any of the foregoing.

        (d)    Performance.    The due performance and observance by Debtor of
all of its other obligations from time to time existing under or in respect of
any of the Obligation Documents.

As used herein, the term "Secured Obligations" refers to all present and future
indebtedness, obligations and liabilities of whatever type which are described
above in this section, including any interest which accrues after the
commencement of any case, proceeding, or other action relating to the
bankruptcy, insolvency, or reorganization of Debtor. Debtor hereby acknowledges
that the Secured Obligations are owed to the various Lenders and BNPPLC that
each Lender and BNPPLC is entitled to the benefits of the Liens given under this
Agreement.

ARTICLE III

Representations, Warranties and Covenants

        Section 3.1.    Representations and Warranties.    Each of the
representations and warranties in the Credit Agreement made by Debtor or any
Restricted Person is true and correct. In addition, Debtor hereby represents as
of the date hereof and warrants to Secured Party and Lenders as follows:

        (a)    Name, Place of Business and Formation.    Debtor is a corporation
organized under the laws of the State of California, which is Debtor's location
pursuant to the UCC. Debtor has not during the preceding five years conducted
business under any name except the name in which it has executed this Agreement,
which is the exact name as it appears in Debtor's organizational documents, as
amended, as filed with Debtor's jurisdiction of organization. Debtor's principal
place of business and chief executive office, and the place where Debtor kept
its books and records concerning the Collateral was for the four month period
prior to July 1, 2001 located at Debtor's address set forth in the Credit
Agreement.

        (b)    Ownership Free of Liens.    Debtor has good and marketable title
to the Collateral, free and clear of all Liens, encumbrances or adverse claims
except for the security interest created by this Agreement and any Permitted
Liens. No effective financing statement or other registration or instrument
similar in effect covering all or any part of the Collateral is on file in any
recording office except any which have been filed in favor of Secured Party
relating to this Agreement and any which have been filed to perfect or protect
any Permitted Lien. None of the Collateral is in the possession of any Person
other than Debtor or Secured Party, except for Collateral being held or
transported in the ordinary course of business.

6

--------------------------------------------------------------------------------




        (c)    No Conflicts or Consents.    Neither the ownership or the
intended use of the Collateral by Debtor, nor the grant of the security interest
by Debtor to Secured Party herein, nor the exercise by Secured Party of its
rights or remedies hereunder, will (i) conflict with any provision of (a) any
domestic or foreign law, statute, rule or regulation to the best of Debtor's
knowledge, (b) the articles or certificate of incorporation, charter or bylaws
of Debtor, or (c) any agreement, judgment, license, order or permit applicable
to or binding upon Debtor, or (ii) result in or require the creation of any
Lien, charge or encumbrance upon any assets or properties of Debtor except for
the security interest created by this Agreement and any Permitted Liens. Except
as expressly contemplated in the Obligation Documents, no consent, approval,
authorization or order of, and no notice to or filing with any court,
governmental authority or third party is required in connection with the grant
by Debtor of the security interest herein, or to the best of Debtor's knowledge
the exercise by Secured Party of its rights and remedies hereunder.

        (d)    Security Interest.    Debtor has and will have at all times full
right, power and authority to grant a security interest in the Collateral to
Secured Party as provided herein, free and clear of any Lien, adverse claim, or
encumbrance except for the security interest created by this Agreement and any
Permitted Liens. This Agreement creates a valid and binding security interest in
favor of Secured Party in the Collateral, which security interest secures all of
the Secured Obligations.

        (e)    Perfection.    The taking possession by Secured Party of all
money constituting Collateral from time to time will perfect, and establish the
first priority of, Secured Party's security interest hereunder in such
Collateral. Secured Party's control of all Investment Property, Deposit
Accounts, and Letter-of-Credit Rights constituting Collateral from time to time
will perfect, and establish the first priority of, Secured Party's security
interest hereunder in such Collateral. The filing of a financing statement with
the secretary of state (or equivalent governmental official) of the state in
which Debtor is organized which sufficiently indicates all other Collateral will
perfect, and establish the first priority of, Secured Party's security interest
hereunder in such Collateral. No further or subsequent filing, recording,
registration, other public notice or other action is necessary or desirable to
perfect or otherwise continue, preserve or protect such security interest except
(i) for continuation statements described in UCC §9.515(d), (ii) for filings
required to be filed in the event of a change in the name, identity, or
corporate structure of Debtor, or (iii) in the event any financing statement
filed by Secured Party relating hereto otherwise becomes inaccurate or
incomplete.

        (f)    Receivables.    Each Receivable in excess of $100,000 represents
the valid and legally binding indebtedness of a bona fide account debtor arising
from the sale or lease by Debtor of goods or the rendition by Debtor of services
and is not subject to contra-accounts, setoffs, defenses or counterclaims by or
available to account debtors obligated on the Receivables except as disclosed to
Secured Party in a Borrowing Base Report. Goods which have been delivered to,
and services which have been rendered by Debtor to the account debtor on each
such Receivable have been accepted by such account debtor except where failure
to accept such services will not result in a Material Adverse Change, and the
amount shown as to each Receivable on Debtor's books is the true and, to the
best of Debtor's knowledge, undisputed amount owing and unpaid thereon, subject
only to discounts, allowances, rebates, credits and adjustments to which such
account debtor has a right and which have been disclosed to Secured Party in a
Borrowing Base Report.

        (g)    General Intangibles.    Each General Intangible included within
the Collateral which is material to Debtor's business represents the valid and
legally binding obligation of each other Person who is a party thereto or who is
otherwise stated to be obligated thereunder, subject to no contra-accounts,
setoffs, defenses, counterclaims, discounts, allowances, rebates, credits or
adjustments by or available to account debtors obligated thereon, except for
those which do not materially impair the value to Debtor or the enforcement by
Debtor of such General Intangibles.

7

--------------------------------------------------------------------------------



        (h)    Intellectual Property.    All Intellectual Property included
within the Collateral which is material to Debtor's business is listed on
Schedule 1 to Exhibit C (in the case of Copyrights and Copyright Licenses), on
Schedule 1 to Exhibit A (in the case of Patents and Patent Licenses), and on
Schedule 1 to Exhibit B (in the case of Trademarks and Trademark Licenses). All
such Intellectual Property is valid and enforceable and is not subject to any
claim, judgment or administrative or arbitral decision that questions its
validity or enforceability, Debtor's purported rights thereunder, or Debtor's
rights to use the same in its business.

        (i)    Documents and Instruments.    All Documents and Instruments
included within the Collateral are valid and genuine. Any such Document or
Instrument has only one original counterpart which constitutes collateral within
the meaning of the UCC or the law of any applicable jurisdiction, and all such
original counterparts (other than checks delivered in payment of Receivables in
the ordinary course of business) have been delivered into the possession of
Secured Party.

        (j)    Goods.    None of the Collateral which constitutes goods (i) is
covered by any Document (other than Documents which are subject hereto and have
been delivered to Secured Party), (ii) is subject to any landlord's lien or
similar Lien, (iii) has been related to, attached to, or used in connection with
any real property so as to constitute a fixture upon such real property (except
for real property which is subject to a Lien in favor of Secured Party), (iv) is
installed in or affixed to other goods so as to be an accession to such other
goods (unless such other goods are included in the Collateral), or (v) has been
produced in violation of the Fair Labor Standards Act, as amended. All such
goods are insured to the extent required under the Credit Agreement.

        Section 3.2.    General Covenants Applicable to Collateral.    Unless
Secured Party shall otherwise consent in writing, Debtor will at all times
comply with the covenants contained in the Credit Agreement which are applicable
to Debtor for so long as any part of the Secured Obligations or the Commitment
is outstanding. In addition, Debtor will at all times comply with the covenants
contained in this Section 3.2.

        (a)    Change of Name, Location, or Structure; Additional
Filings.    Debtor recognizes that financing statements pertaining to the
Collateral have been or may be filed with the secretary of state (or equivalent
governmental official) of the state in which Debtor is organized. Without
limitation of any other covenant herein, Debtor will not cause or permit any
change to be made in its name, identity or corporate structure, or any change to
be made to its jurisdiction of organization, unless Debtor shall have first
(1) notified Secured Party of such change at least forty-five (45) days prior to
the effective date of such change, (2) taken all action requested by Secured
Party (under the following subsection (b) or otherwise) for the purpose of
further confirming and protecting Secured Party's security interests and rights
under this Agreement and the perfection and priority thereof, and (3) if
requested by Secured Party, provided to Secured Party a legal opinion to its
satisfaction confirming that such change will not adversely affect in any way
Secured Party's security interests and rights under this Agreement or the
perfection or priority thereof. In any notice furnished pursuant to this
subsection, Debtor will expressly state that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of Secured
Party's security interest in the Collateral.

        (b)    Further Assurances.    Debtor will, at its expense as from time
to time requested by Secured Party, promptly execute and deliver all further
instruments, agreements, filings and registrations, and take all further action,
in order: (i) to confirm and validate this Agreement and Secured Party's rights
and remedies hereunder, (ii) to correct any errors or omissions in the
descriptions herein of the Secured Obligations or the Collateral or in any other
provisions hereof, (iii) to perfect, register and protect the security interests
and rights created or purported to be

8

--------------------------------------------------------------------------------




created hereby or to maintain or upgrade in rank the priority of such security
interests and rights, (iv) to enable Secured Party to exercise and enforce its
rights and remedies hereunder in respect of the Collateral, or (v) to otherwise
give Secured Party the full benefits of the rights and remedies described in or
granted under this Agreement. As part of the foregoing Debtor will, whenever
requested by Secured Party (1) execute and file any financing statements,
continuation statements, and other filings or registrations relating to Secured
Party's security interests and rights hereunder, and any amendments thereto, and
(2) mark its books and records relating to any Collateral to reflect that such
Collateral is subject to this Agreement and the security interests hereunder. To
the extent requested by Secured Party from time to time, Debtor will obtain from
any material account debtor or other obligor on the Collateral the
acknowledgment of such account debtor or obligor that such Collateral is subject
to this Agreement.

        (c)    Inspection of Collateral.    Debtor will keep adequate records
concerning the Collateral and will permit Secured Party and all representatives
appointed by Secured Party, including independent accountants, agents,
attorneys, appraisers and any other persons, to inspect any of the Collateral
and the books and records of or relating to the Collateral at any time during
normal business hours, and to make photocopies and photographs thereof, and to
write down and record any information which such representatives obtain.

        (d)    Information.    Upon request from time to time by Secured Party,
Debtor will furnish to Secured Party (i) any information concerning any
covenant, provision or representation contained herein or any other matter in
connection with the Collateral or Debtor's business, properties, or financial
condition, and (ii) statements and schedules identifying and describing the
Collateral and other reports and information requested in connection with the
Collateral, all in reasonable detail.

        (e)    Ownership, Liens, Possession and Transfers.    Debtor will
maintain good and marketable title to all Collateral, free and clear of all
Liens, encumbrances or adverse claims except for the security interest created
by this Agreement and any Permitted Liens, and Debtor will not grant or allow
any such Liens, encumbrances or adverse claims to exist. Debtor will not grant
or allow to remain in effect, and Debtor will cause to be terminated, any
financing statement or other registration or instrument similar in effect
covering all or any part of the Collateral, except any which have been filed in
favor of Secured Party relating to this Agreement and any which have been filed
to perfect or protect any Permitted Lien. Debtor will defend Secured Party's
right, title and special property and security interest in and to the Collateral
against the claims of any Person. Debtor (i) will insure that all of the
Collateral—whether goods, Documents, Instruments, or otherwise—is and remains in
the possession of Debtor or Secured Party (or a bailee selected by Secured Party
who is holding such Collateral for the benefit of Secured Party), except for
goods being transported in the ordinary course of business, and (ii) will not
sell, assign (by operation of law or otherwise), transfer, exchange, lease or
otherwise dispose of any of the Collateral.

        (f)    Impairment of Security Interest.    Debtor will not take or fail
to take any action which would in any manner impair the value or enforceability
of Secured Party's security interest in any Collateral.

        (g)    Insurance.    

        (i)    Debtor will, at its own expense, maintain insurance with respect
to all Collateral which constitutes goods in such amounts, against such risks,
in such form and with such insurers, as shall be satisfactory to Secured Party
from time to time. Each policy for liability insurance shall provide for all
losses to be paid on behalf of Secured Party (for the benefit of Lenders) and
Debtor as their respective interests may appear, and each policy for property
damage insurance shall provide for all losses to be paid directly to Secured
Party. Each such policy shall in addition (A) name Debtor and Secured Party as
insured parties thereunder (without any representation or warranty by or
obligation upon Secured Party) as their interests

9

--------------------------------------------------------------------------------

may appear, (B) contain the agreement by the insurer that any loss thereunder
shall be payable to Secured Party notwithstanding any action, inaction or breach
of representation or warranty by Debtor, (C) provide that there shall be no
recourse against Secured Party for payment of premiums or other amounts with
respect thereto and (D) provide that at least thirty (30) days' prior written
notice of cancellation or of lapse shall be given to Secured Party by the
insurer. Debtor will, if so requested by Secured Party, deliver to Secured Party
original or duplicate policies of such insurance and, as often as Secured Party
may reasonably request, a report of a reputable insurance broker with respect to
such insurance. Debtor will also, at the request of Secured Party, duly execute
and deliver instruments of assignment of such insurance policies and cause the
respective insurers to acknowledge notice of such assignment.

        (ii)  Reimbursement under any liability insurance maintained by Debtor
pursuant to this Section 3.2(g) may be paid directly to the Person who has
incurred the liability covered by such insurance. With respect to any loss
involving damage to Collateral which constitutes goods, Debtor will make or
cause to be made the necessary repairs to or replacements of such Collateral,
and any proceeds of insurance maintained by Debtor pursuant to this
Section 3.2(g) shall be paid to Debtor by Secured Party as reimbursement for the
costs of such repairs or replacements as such repairs or replacements are made
or acquired.

        Section 3.3.    Covenants for Specified Types of Collateral.    Unless
Secured Party shall otherwise consent in writing, Debtor will at all times
comply with the covenants contained in this Section 3.3 from the date hereof and
so long as any part of the Secured Obligations or the Commitment is outstanding.

        (a)    Receivables.    Debtor will, except as otherwise provided in
Sections 4.1(e) and 4.2(a), collect at its own expense all amounts due or to
become due under each Receivable which is included within the Collateral. In
connection with such collections, Debtor may (and, at Secured Party's direction,
will) take such action (not otherwise forbidden hereunder) as Debtor or Secured
Party may deem necessary or advisable to enforce collection or performance of
each such Receivable. Except for those arising in the ordinary course of
Debtor's business and consistent with Debtor's historical credit practices,
Debtor will not (whether through failure to duly perform its obligations under
any contracts, instruments, and agreements which are related to any such
Receivable, or by any written instrument, or otherwise) take or allow any action
or omission which causes any such Receivable to become subject to any
contra-accounts, setoffs, defenses, counterclaims, discounts, allowances,
rebates, credits or adjustments by or available to account debtors obligated on
such Receivable.

        (b)    General Intangibles.    Debtor will, except as otherwise provided
in Sections 4.1(e) and 4.2(a), collect at its own expense all amounts due or to
become due under each General Intangible included within the Collateral. In
connection with such collections, Debtor may (and, at Secured Party's direction,
will) take such action (not otherwise forbidden hereunder) as Debtor or Secured
Party may deem necessary or advisable to enforce collection or performance of
each such General Intangible. Debtor will duly perform and cause to be performed
all of its obligations under any contracts, instruments, and agreements which
are, or which are related to, any General Intangibles of Debtor. Debtor will not
(whether through failure to duly perform its obligations under any contracts,
instruments, and agreements which are related to any such General Intangibles,
or by any written instrument, or otherwise) take or allow any action or omission
which causes any such General Intangibles to become subject to any
contra-accounts, setoffs, defenses, counterclaims, discounts, allowances,
rebates, credits or adjustments by or available to account debtors obligated on
such General Intangibles, except for those which do not materially impair the
value or enforcement of such General Intangibles.

        (c)    Intellectual Property.    Debtor will maintain and protect the
validity and enforceability of all Intellectual Property included within the
Collateral which is material to Debtor's business.

10

--------------------------------------------------------------------------------




Debtor will defend and protect such Intellectual Property and its rights
thereunder against any infringement, dilution, or misappropriation and will
defend any claim or administrative or arbitral challenge that questions the
validity or enforceability of such Intellectual Property, Debtor's purported
rights therein and thereunder, or Debtor's rights to register or patent the same
or to use and practice the same in its business. Debtor will give Secured Party
notice of any proceeding in which such defense is being carried on. Debtor will
diligently prosecute and maintain all applications and registrations for any
such Intellectual Property, and Debtor will notify Secured Party whenever it
learns that any application or registration relating to any such Intellectual
Property has been (or is alleged to have been) abandoned, dedicated or otherwise
terminated. At least thirty days prior to filing any application for
registration of any Intellectual Property (or any similar request) with the
United States Copyright Office, the United States Patent and Trademark Office,
or any similar office or agency of the United States, any State thereof or other
country, or any political subdivision thereof, Debtor will give Secured Party
notice of such intended filing and will, upon Secured Party's request, execute,
deliver and file any agreements, instruments, registrations and filings which
Secured Party may request to confirm Secured Party's security interest therein
and to put such security interest of record in such office. Debtor hereby
appoints Secured Party as its attorney in fact to do the same, and hereby
ratifies and confirms all actions of Secured Party as such attorney in fact, and
hereby acknowledges that such power of attorney is irrevocable and coupled with
an interest.

        (d)    Documents and Instruments.    Debtor will at all times cause any
Documents or Instruments which are included within the Collateral to be valid
and genuine. Debtor will cause all Instruments included within the Collateral to
have only one original counterpart. Debtor will promptly deliver to Secured
Party all originals of Documents or Instruments which are included within the
Collateral. Debtor will not (whether through failure to duly perform its
obligations under any contracts, instruments, and agreements which are related
to any Documents or Instruments which are included within the Collateral, or by
any written instrument, or otherwise) take or allow any action or omission which
causes any Documents or Instruments which are included within the Collateral to
become subject to any contra-accounts, setoffs, defenses, counterclaims,
discounts, allowances, rebates, credits or adjustments by or available to the
Persons obligated thereon. Upon request by Secured Party, Debtor will mark each
chattel paper which is included within the Collateral with a legend indicating
that such chattel paper is subject to the security interest granted by this
Agreement.

        (e)    Inventory.    Debtor will maintain, preserve, protect and store
all Inventory included within the Collateral in good condition, repair and
working order and in a manner which will not make void or cancelable any
insurance with respect to such Collateral. Except for Documents delivered into
the possession of Secured Party, Debtor will not allow any Inventory included
within the Collateral to be covered by any Document. Debtor will not cause or
permit the removal of any item of Inventory from Debtor's possession, control
and risk of loss, and Debtor will not sell, assign (by operation of law or
otherwise), transfer, exchange, lease or otherwise dispose of any Inventory,
other than in connection with the following:

        (i)    Sales or leases, other than during the continuance of an Event of
Default, of Inventory in the ordinary course of business, and

        (ii)  Possession of Inventory by Secured Party or by a bailee selected
by Secured Party who is holding such Inventory for the benefit of Secured Party.

        (f)    Equipment.    Debtor will maintain, preserve, protect and keep
all Equipment included within the Collateral in good condition, repair and
working order and will cause such Equipment to be used and operated in a good
and workmanlike manner, in accordance with applicable law and in a manner which
will not make void or cancelable any insurance with respect to such

11

--------------------------------------------------------------------------------

Equipment. Debtor will promptly make or cause to be made all repairs,
replacements and other improvements to or in connection with such Equipment
which are necessary or desirable or that Secured Party may request to such end.
Debtor will not cause or permit the removal of any item of Equipment from
Debtor's possession, control and risk of loss, and Debtor will not sell, assign
(by operation of law or otherwise), transfer, exchange, lease or otherwise
dispose of any Equipment, other than in connection with the following:

        (i)    Sale or other disposal, other than during the continuance of an
Event of Default, of any item of Equipment which is worn out or obsolete and
which has been replaced by an item of equal suitability and value, owned by
Debtor and made subject to the security interest under this Agreement, but which
is otherwise free and clear of any Liens, encumbrances or adverse claims, and

        (ii)  Possession of Equipment by Secured Party or by a bailee selected
by Secured Party who is holding such Equipment for the benefit of Secured Party.

Debtor will not permit any of the Collateral which constitutes Equipment to at
any time become so related to attached to, or used in connection with any
particular real property so as to become a fixture upon such real property, or
to be installed in or affixed to other goods so as to become an accession to
such other goods unless such other goods are also included in the Collateral.

        (g)    Deposit Accounts.    For each Deposit Account that Debtor at any
time opens and maintains, Debtor shall, at Secured Party's request and option,
pursuant to an agreement in form and substance satisfactory to Secured Party,
either (i) cause the depository bank which maintains such Deposit Account to
agree to comply at any time with instructions from Secured Party to such
depository bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of Debtor, or (ii) arrange for
Secured Party to become the customer of such depository bank with respect to the
Deposit Account, with Debtor being permitted, only with the consent of Secured
Party, to exercise rights to withdraw funds from such Deposit Account. Secured
Party agrees with Debtor that Secured Party shall not give any such instructions
or withhold any withdrawal rights from Debtor unless an Event of Default has
occurred and is continuing. The provisions of this Section 3.3(g) shall not
apply to (x) any Deposit Account for which Debtor, the applicable depository
bank, and Secured Party have entered into a cash collateral agreement specially
negotiated among Debtor, such depository bank, and Secured Party for the
specific purpose set forth therein, (y) Deposit Accounts for which Secured Party
is the depository bank, and (z) Deposit Accounts specially and exclusively used
for payroll, payroll taxes, and other employee wage and benefit payments to or
for the benefit of Debtor's salaried employees.

        (h)    Investment Property.    If Debtor shall at any time hold or
acquire any certificated securities, Debtor shall forthwith endorse, assign, and
deliver the same to Secured Party, accompanied by such instruments of transfer
or assignment duly executed in blank as Secured Party may from time to time
specify. If any securities now or hereafter acquired by Debtor are
uncertificated and are issued to Debtor or its nominee directly by the issuer
thereof, Debtor shall immediately notify Secured Party of such issuance and, at
Secured Party's request and option, pursuant to an agreement in form and
substance satisfactory to Secured Party, either (i) cause the issuer thereof to
agree to comply with instructions from Secured Party as to such securities,
without further consent of Debtor or such nominee, or (ii) arrange for Secured
Party to become the registered owner of such securities. If any securities,
whether certificated or uncertificated, or other Investment Property now or
hereafter acquired by Debtor, are held by Debtor or its nominee through a
securities intermediary or commodity intermediary, Debtor shall immediately
notify Secured Party thereof, and, at Secured Party's request and option,
pursuant to an agreement in form and substance satisfactory to Secured Party,
either (i) cause such securities intermediary or

12

--------------------------------------------------------------------------------




(as the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from Secured Party to such securities intermediary
as to such securities or other Investment Property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
Secured Party to such commodity intermediary, in each case without further
consent of Debtor or such nominee, or (ii) in the case of financial assets or
other Investment Property held through a securities intermediary, arrange for
Secured Party to become the entitlement holder with respect to such Investment
Property, with Debtor being permitted, only with the consent of Secured Party,
to exercise rights to withdraw or otherwise deal with such Investment Property.
Secured Party agrees with Debtor that Secured Party shall not give any such
entitlement orders or instructions or directions to any of Investment Property,
issuer, securities intermediary, or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by
Debtor, unless an Event of Default has occurred and is continuing. The
provisions of this Section 3.3(h) shall not apply to any financial assets
credited to a securities account for which Secured Party or an Affiliate of
Secured Party is the securities intermediary.

        (i)    Letter of Credit Rights.    If Debtor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of Debtor,
Debtor shall promptly notify Secured Party thereof and, at the request and
option of Secured Party, Debtor shall, pursuant to an agreement in form and
substance satisfactory to Secured Party, either (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to Secured
Party of the proceeds of any drawing under such letter of credit or (ii) arrange
for Secured Party to become the transferee beneficiary of such letter of credit,
with Secured Party agreeing, in each case, that the proceeds of any drawing
under such letter of credit are to be applied as specified in Section 4.3.

        (j)    Commercial Tort Claims.    If Debtor shall at any time hold or
acquire a Commercial Tort Claim, Debtor shall immediately notify Secured Party
in writing of the details thereof and grant to Secured Party in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance acceptable to
Secured Party.

ARTICLE IV.

Remedies, Powers and Authorizations

        Section 4.1.    Normal Provisions Concerning the Collateral.    

        (a)    Authorization to File Financing Statements.    Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file,
without the signature of Debtor, in any jurisdiction any amendments to existing
financing statements and any initial financing statements and amendments thereto
that (a) indicate the Collateral (i) as "all assets of Debtor and all proceeds
thereof, and all rights and privileges with respect thereto" or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Division 9 of the UCC, or (ii) as being of an equal or
lesser scope or with greater detail; (b) contain any other information required
by Chapter 5 of Division 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor; and (c) are necessary to properly effectuate the
transactions described in the Loan Documents, as determined by Secured Party in
its discretion. Debtor agrees to furnish any such information to Secured Party
promptly upon request. Debtor further agrees that a carbon, photographic or
other reproduction of this Agreement or any financing statement describing any
Collateral is sufficient as a financing statement and may be filed in any
jurisdiction by Secured Party.

13

--------------------------------------------------------------------------------



        (b)    Power of Attorney.    Debtor hereby appoints Secured Party as
Debtor's attorney-in-fact and proxy, with full authority in the place and stead
of Debtor and in the name of Debtor or otherwise, from time to time in Secured
Party's discretion, to take any action and to execute any instrument which
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement including any action or instrument: (i) to obtain and adjust any
insurance required to be paid to Secured Party pursuant hereto; (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral; (iii) to receive, indorse and collect any drafts or other
Instruments or Documents; (iv) to enforce any obligations included among the
Collateral; and (v) to file any claims or take any action or institute any
proceedings which Secured Party may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of Debtor
or Secured Party with respect to any of the Collateral. Debtor hereby
acknowledges that such power of attorney and proxy are coupled with an interest,
are irrevocable, and are to be used by Secured Party for the sole benefit of
Lenders.

        (c)    Performance by Secured Party.    If Debtor fails to perform any
agreement or obligation contained herein, Secured Party may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Secured
Party incurred in connection therewith shall be payable by Debtor under
Section 4.5.

        (d)    Bailees.    If any Collateral is at any time in the possession or
control of any warehouseman, bailee or any of Debtor's agents or processors,
Debtor shall, upon the request of Secured Party, notify such warehouseman,
bailee, agent or processor of Secured Party's rights hereunder and instruct such
Person to hold all such Collateral for Secured Party's account subject to
Secured Party's instructions. (No such request by Secured Party shall be deemed
a waiver of any provision hereof which was otherwise violated by such Collateral
being held by such Person prior to such instructions by Debtor.)

        (e)    Collection.    Secured Party shall have the right at any time,
upon the occurrence and during the continuance of a Default or an Event of
Default, to notify (or to require Debtor to notify) any and all obligors under
any Receivables, General Intangibles, Instruments, or other rights to payment
included among the Collateral of the assignment thereof to Secured Party under
this Agreement and to direct such obligors to make payment of all amounts due or
to become due to Debtor thereunder directly to Secured Party and, upon such
notification and at the expense of Debtor and to the extent permitted by law, to
enforce collection of any such Receivables, General Intangibles, Instruments, or
other rights to payment and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as Debtor could have
done. After Debtor receives notice that Secured Party has given (and after
Secured Party has required Debtor to give) any notice referred to above in this
subsection:

        (i)    all amounts and proceeds (including instruments and writings)
received by Debtor in respect of such Receivables, General Intangibles,
Instruments, or other rights to payment shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of
Debtor and shall be forthwith paid over to Secured Party in the same form as so
received (with any necessary indorsement) to be, at Secured Party's discretion,
either (A) held as cash collateral and released to Debtor upon the remedy of all
Defaults and Events of Default, or (B) while any Event of Default is continuing,
applied as specified in Section 4.3, and

        (ii)  Debtor will not adjust, settle or compromise the amount or payment
of any such Receivable, General Intangible, Instrument, or other right to
payment or release wholly or partly any account debtor or obligor thereof or
allow any credit or discount thereon.

14

--------------------------------------------------------------------------------




        Section 4.2.    Event of Default Remedies.    If an Event of Default
shall have occurred and be continuing, Secured Party may from time to time in
its discretion, without limitation and without notice except as expressly
provided below:

        (a)  exercise in respect of the Collateral, in addition to any other
rights and remedies provided for herein, under the other Obligation Documents,
or otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral);

        (b)  require Debtor to, and Debtor hereby agrees that it will at its
expense and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it (together with all books,
records and information of Debtor relating thereto) available to Secured Party
at a place to be designated by Secured Party which is reasonably convenient to
both parties;

        (c)  prior to the disposition of any Collateral, (i) to the extent
permitted by applicable law, enter, with or without process of law and without
breach of the peace, any premises where any of the Collateral is or may be
located, and without charge or liability to Secured Party seize and remove such
Collateral from such premises, (ii) have access to and use the Company's books,
records, and information relating to the Collateral, and (iii) store or transfer
any of the Collateral without charge in or by means of any storage or
transportation facility owned or leased by Debtor, process, repair or
recondition any of the Collateral or otherwise prepare it for disposition in any
manner and to the extent Secured Party deems appropriate and, in connection with
such preparation and disposition, use without charge any copyright, trademark,
trade name, patent or technical process used by Debtor;

        (d)  reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure;

        (e)  dispose of, at its office, on the premises of Debtor or elsewhere,
all or any part of the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust Secured Party's power of sale,
but sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Secured Obligations have been paid and
performed in full), and at any such sale it shall not be necessary to exhibit
any of the Collateral;

        (f)    buy (or allow one or more of the Lenders to buy) the Collateral,
or any part thereof, at any public sale;

        (g)  buy (or allow one or more of the Lenders to buy) the Collateral, or
any part thereof, at any private sale if the Collateral is of a type customarily
sold in a recognized market or is of a type which is the subject of widely
distributed standard price quotations; and

        (h)  apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and Debtor hereby consents to
any such appointment.

Debtor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days' notice to Debtor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

15

--------------------------------------------------------------------------------

        In addition to the foregoing, if any Event of Default has occurred and
is continuing:

          (i)  Secured Party may license, or sublicense, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any
Copyrights, Patents or Trademarks included in the Collateral throughout the
world for such term or terms, on such conditions and in such manner as Secured
Party shall in its sole discretion determine;

        (ii)  Secured Party may (without assuming any obligations or liability
thereunder), at any time and from time to time, in its sole discretion, enforce
(and shall have the exclusive right to enforce) against any licensee or
sublicensee all rights and remedies of Debtor in, to and under any Copyright
Licenses, Patent Licenses or Trademark Licenses and take or refrain from taking
any action under any thereof, and DEBTOR HEREBY RELEASES SECURED PARTY AND THE
LENDERS FROM, AND AGREES TO HOLD SECURED PARTY AND THE LENDERS FREE AND HARMLESS
FROM AND AGAINST, ANY CLAIMS AND EXPENSES ARISING OUT OF ANY LAWFUL ACTION SO
TAKEN OR OMITTED TO BE TAKEN WITH RESPECT THERETO; and

        (iii)  upon request by Secured Party, Debtor will execute and deliver to
Secured Party a power of attorney, in form and substance satisfactory to Secured
Party, for the implementation of any lease, assignment, license, sublicense,
grant of option, sale or other disposition of a Copyright, Patent or Trademark
or any action related thereto. In the event of any such disposition pursuant to
this Section, Debtor shall supply its know-how and expertise relating to the
manufacture and sale of the products bearing Trademarks or the products or
services made or rendered in connection with Patents, and its customer lists and
other records relating to such Patents or Trademarks and to the distribution of
said products, to Secured Party.

        Section 4.3.    Application of Proceeds.    If any Event of Default
shall have occurred and be continuing, Secured Party may in its discretion apply
any cash held by Secured Party as Collateral, and any cash proceeds received by
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral, to any or all of the following in such
order as Secured Party may (subject to the rights of Lenders under the Credit
Agreement) elect:

        (a)  To the repayment of the reasonable costs and expenses, including
reasonable attorneys' fees and legal expenses, incurred by Secured Party in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (iii) the exercise or enforcement of any of
the rights of Secured Party hereunder, or (iv) the failure of Debtor to perform
or observe any of the provisions hereof;

        (b)  To the payment or other satisfaction of any Liens, encumbrances, or
adverse claims upon or against any of the Collateral;

        (c)  To the reimbursement of Secured Party for the amount of any
obligations of Debtor or any Other Liable Party paid or discharged by Secured
Party pursuant to the provisions of this Agreement or the other Obligation
Documents, and of any expenses of Secured Party payable by Debtor hereunder or
under the other Obligation Documents;

        (d)  To the satisfaction of any other Secured Obligations;

        (e)  By holding the same as Collateral;

        (f)    To the payment of any other amounts required by applicable law
(including any provision of the UCC); and

        (g)  By delivery to Debtor or to whoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

16

--------------------------------------------------------------------------------




        Section 4.4.    Deficiency.    In the event that the proceeds of any
sale, collection or realization of or upon Collateral by Secured Party are
insufficient to pay all Secured Obligations and any other amounts to which
Secured Party is legally entitled, Debtor shall be liable for the deficiency,
together with interest thereon as provided in the governing Obligation Documents
or (if no interest is so provided) at such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees of
any attorneys employed by Secured Party or Lenders to collect such deficiency.

        Section 4.5.    Indemnity and Expenses.    In addition to, but not in
qualification or limitation of, any similar obligations under other Obligation
Documents:

        (a)  Debtor will indemnify Secured Party and each Lender from and
against any and all claims, losses and liabilities growing out of or resulting
from this Agreement (including enforcement of this Agreement), WHETHER OR NOT
SUCH CLAIMS, LOSSES AND LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT CAUSED BY OR
ARISE OUT OF SUCH INDEMNIFIED PARTY'S OWN NEGLIGENCE OR ANY CLAIM OR THEORY OF
STRICT LIABILITY, except to the extent such claims, losses or liabilities are
proximately caused by such indemnified party's individual gross negligence or
willful misconduct.

        (b)  Debtor will upon demand pay to Secured Party the amount of any and
all costs and expenses, including the fees and disbursements of Secured Party's
counsel and of any experts and agents, which Secured Party may incur in
connection with (i) the transactions which give rise to this Agreement, (ii) the
preparation of this Agreement and the perfection and preservation of this
security interest created under this Agreement, (iii) the administration of this
Agreement; (iv) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral; (v) the exercise or
enforcement of any of the rights of Secured Party hereunder; or (vi) the failure
by Debtor to perform or observe any of the provisions hereof, except expenses
resulting from Secured Party's individual gross negligence or willful
misconduct.

        Section 4.6.    Non-Judicial Remedies.    In granting to Secured Party
the power to enforce its rights hereunder without prior judicial process or
judicial hearing, Debtor expressly waives, renounces and knowingly relinquishes
any legal right which might otherwise require Secured Party to enforce its
rights by judicial process. In so providing for non-judicial remedies, Debtor
recognizes and concedes that such remedies are consistent with the usage of
trade, are responsive to commercial necessity, and are the result of a bargain
at arm's length. Nothing herein is intended, however, to prevent Secured Party
from resorting to judicial process at its option.

        Section 4.7.    Other Recourse.    Debtor waives any right to require
Secured Party or any Lender to proceed against any other Person, to exhaust any
Collateral or other security for the Secured Obligations, to have any Other
Liable Party joined with Debtor in any suit arising out of the Secured
Obligations or this Agreement, or to pursue any other remedy in Secured Party's
power. Debtor further waives any and all notice of acceptance of this Agreement
and of the creation, modification, rearrangement, renewal or extension for any
period of any of the Secured Obligations of any Other Liable Party from time to
time. Debtor further waives any defense arising by reason of any disability or
other defense of any Other Liable Party or by reason of the cessation from any
cause whatsoever of the liability of any Other Liable Party. This Agreement
shall continue irrespective of the fact that the liability of any Other Liable
Party may have ceased and irrespective of the validity or enforceability of any
other Obligation Document to which Debtor or any Other Liable Party may be a
party, and notwithstanding any death, incapacity, reorganization, or bankruptcy
of any Other Liable Party or any other event or proceeding affecting any Other
Liable Party. Until all of the Secured Obligations shall have been paid in full,
Debtor shall have no right to subrogation and Debtor waives the right to enforce
any remedy which Secured Party or any Lender has or may hereafter have against
any Other Liable Party, and waives any benefit of and any right to participate
in any other security whatsoever now or hereafter held by Secured Party. Debtor
authorizes Secured Party and each Lender, without

17

--------------------------------------------------------------------------------


notice or demand, without any reservation of rights against Debtor, and without
in any way affecting Debtor's liability hereunder or on the Secured Obligations,
from time to time to (a) take or hold any other property of any type from any
other Person as security for the Secured Obligations, and exchange, enforce,
waive and release any or all of such other property, (b) apply the Collateral or
such other property and direct the order or manner of sale thereof as Secured
Party may in its discretion determine, (c) renew, extend for any period,
accelerate, modify, compromise, settle or release any of the obligations of any
Other Liable Party in respect to any or all of the Secured Obligations or other
security for the Secured Obligations, (d) waive, enforce, modify, amend or
supplement any of the provisions of any Obligation Document with any Person
other than Debtor, and (e) release or substitute any Other Liable Party.

        Section 4.8.    Limitation on Duty of Secured Party in Respect of
Collateral.    Beyond the exercise of reasonable care in the custody thereof,
Secured Party shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. Secured Party shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and
shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by Secured Party in good faith.

        Section 4.9.    Appointment of Collateral Agents.    At any time or
times, in order to comply with any legal requirement in any jurisdiction,
Secured Party may appoint any bank or trust company or one or more other
Persons, either to act as co-agent or co-agents, jointly with Secured Party, or
to act as separate agent or agents on behalf of the Lenders, with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and may be specified in the instrument of appointment. In so doing
Secured Party may, in the name and on behalf of Debtor, give to such co-agent or
separate agent indemnities and other protections similar to those provided in
Section 4.5.

        Section 4.10.    Operative Documents.    Prior to any exercise of
remedies by Secured Party, Secured Party shall give notice to BNPPLC of its
intention to exercise such remedies. BNPPLC shall promptly notify Secured Party
in the event BNPPLC elects to release any security interest that BNPPLC has in
the Collateral; provided that any such release shall be effective only insofar
as such security interest secures the Operative Documents.

ARTICLE V.

Miscellaneous

        Section 5.1.    Notices.    Any notice or communication required or
permitted hereunder shall be given as provided in the Credit Agreement.

        Section 5.2.    Amendments.    No amendment of any provision of this
Agreement shall be effective unless it is in writing and signed by Debtor and
Secured Party, and no waiver of any provision of this Agreement, and no consent
to any departure by Debtor therefrom, shall be effective unless it is in writing
and signed by Secured Party, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given and
to the extent specified in such writing. In addition, all such amendments and
waivers shall be effective only if given with the necessary approvals of Lenders
as required in the Credit Agreement.

        Section 5.3.    Preservation of Rights.    No failure on the part of
Secured Party or any Lender to exercise, and no delay in exercising, any right
hereunder or under any other Obligation Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. Neither
the execution nor the delivery of

18

--------------------------------------------------------------------------------


this Agreement shall in any manner impair or affect any other security for the
Secured Obligations. The rights and remedies of Secured Party provided herein
and in the other Obligation Documents are cumulative and are in addition to, and
not exclusive of, any rights or remedies provided by law or otherwise. The
rights of Secured Party under any Obligation Document against any party thereto
are not conditional or contingent on any attempt by Secured Party to exercise
any of its rights under any other Obligation Document against such party or
against any other Person.

        Section 5.4.    Unenforceability.    Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity
without invalidating the remaining portions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

        Section 5.5.    Survival of Agreements.    All representations and
warranties of Debtor herein, and all covenants and agreements herein shall
survive the execution and delivery of this Agreement, the execution and delivery
of any other Obligation Documents and the creation of the Secured Obligations.

        Section 5.6.    Other Liable Parties.    Neither this Agreement nor the
exercise by Secured Party or the failure of Secured Party to exercise any right,
power or remedy conferred herein or by law shall be construed as relieving any
Other Liable Party from liability on the Secured Obligations or any deficiency
thereon.

        Section 5.7.    Binding Effect and Assignment.    This Agreement creates
a continuing security interest in the Collateral and (a) shall be binding on
Debtor and its successors and permitted assigns and (b) shall inure, together
with all rights and remedies of Secured Party hereunder, to the benefit of
Secured Party and Lenders and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing, Secured Party and any
Lender may (except as otherwise provided in the Credit Agreement) pledge, assign
or otherwise transfer any or all of their respective rights under any or all of
the Obligation Documents to any other Person, and such other Person shall
thereupon become vested with all of the benefits in respect thereof granted
herein or otherwise. None of the rights or duties of Debtor hereunder may be
assigned or otherwise transferred without the prior written consent of Secured
Party.

        Section 5.8.    Termination.    It is contemplated by the parties hereto
that there may be times when no Secured Obligations are outstanding, but
notwithstanding such occurrences, this Agreement shall remain valid and shall be
in full force and effect as to subsequent outstanding Secured Obligations. Upon
the satisfaction in full of the Secured Obligations and the termination or
expiration of the Credit Agreement and any other commitment of Lenders to extend
credit to Debtor, then upon written request for the termination hereof delivered
by Debtor to Secured Party this Agreement and the security interest created
hereby shall terminate and all rights to the Collateral shall revert to Debtor.
Secured Party will thereafter, upon Debtor's request and at Debtor's expense,
(a) return to Debtor such of the Collateral in Secured Party's possession as
shall not have been sold or otherwise disposed of or applied pursuant to the
terms hereof, and (b) execute and deliver to Debtor such documents as Debtor
shall reasonably request to evidence such termination.

        Section 5.9.    Governing Law.    This Agreement shall be governed by
and construed in accordance with the laws of the State of California applicable
to contracts made and to be performed entirely within such state, except as
required by mandatory provisions of law and except to the extent that the
perfection and the effect of perfection or non-perfection of the security
interest created hereby hereunder, in respect of any particular Collateral, are
governed by the laws of a jurisdiction other than the State of California

        Section 5.10.    Final Agreement.    This written Agreement and the
other Loan Documents represent the final agreement between the parties hereto
and may not be contradicted by evidence of prior,

19

--------------------------------------------------------------------------------


contemporaneous, or subsequent oral agreements of the parties hereto. There are
no unwritten oral agreements between the parties hereto.

        Section 5.11.    Counterparts; Fax.    This Agreement may be separately
executed in any number of counterparts, all of which when so executed shall be
deemed to constitute one and the same Agreement. This Agreement may be validly
executed and delivered by facsimile or other electronic transmission.

        Section 5.12.    "Loan Document".    This Agreement is a "Loan
Document", as defined in the Credit Agreement, and, except as expressly provided
herein to the contrary, this Agreement is subject to all provisions of the
Credit Agreement governing such Loan Documents.

        [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

20

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Debtor has executed and delivered this Agreement as
of the date first above written.


 
 
SPECIALTY LABORATORIES, INC.
 
 
By:
/s/ Frank J. Spina

--------------------------------------------------------------------------------

      Name: Frank J. Spina

--------------------------------------------------------------------------------

      Title: Chief Financial Officer

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------




EXHIBIT A

to

SECURITY AGREEMENT


PATENT SECURITY AGREEMENT

(PATENTS, PATENT APPLICATIONS AND PATENT LICENSES)

        WHEREAS, Specialty Laboratories, Inc., a California corporation (herein
called "Grantor") owns certain "Patents" (as defined below) and is a party to
certain "Patent Licenses" (as defined below); and

        WHEREAS, Grantor, BNP Paribas, as agent (herein in such capacity, and
together with its successors and assigns, called "Grantee"), and certain lenders
(herein called "Lenders") are parties to a Credit Agreement of even date
herewith (herein, as from time to time amended, supplemented, or restated,
called the "Credit Agreement"); and

        WHEREAS, pursuant to the terms of the Security Agreement of even date
herewith between Grantor and Grantee (herein, as from time to time amended,
supplemented, or restated, called the "Security Agreement"), Grantor has granted
to Grantee for the benefit of Grantee and Lenders a continuing security interest
in various assets of Grantor, including all right, title and interest of Grantor
in, to and under the Patent Collateral (as defined herein) whether now owned or
existing or hereafter acquired or arising, to secure the "Secured Obligations"
(as defined in the Security Agreement);

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and to additionally secure such
Secured Obligations, Grantor does hereby grant to Grantee a continuing security
interest in all of Grantor's right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the "Patent Collateral"), whether now owned or
existing or hereafter acquired or arising:

        (a)  each Patent (including each design patent and patent application)
in which Grantor has any interest;

        (b)  each Patent License; and

        (c)  all proceeds of and revenues from the foregoing, including without
limitation all proceeds of and revenues from any claim by Grantor against third
parties for past, present or future infringement of any Patent (including
without limitation any design patent and any Patent issuing from any application
referred to in Schedule 1 hereto) and all rights and benefits of Grantor under
any Patent License.

        As used herein:

        "Patent License" means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right with
respect to any Patent or any invention now or hereafter in existence, whether
patentable or not, whether a patent or application for patent is in existence on
such invention or not, and whether a patent or application for patent on such
invention may come into existence, including without limitation the agreements
identified in Schedule 1 hereto.

        "Patents" means all the following: (a) all letters patent and design
letters patent of the United States or any other country and all applications
for letters patent and design letters patent of the United States or any other
country, including applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, including without
limitation those described in Schedule 1 hereto, (b) all reissues, divisions,
continuations, continuations-in-part, renewals and extensions thereof, (c) all
claims for, and rights to sue for, past or future infringements of any of the
foregoing, and (d) all

22

--------------------------------------------------------------------------------


income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

        Grantor hereby irrevocably constitutes and appoints Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of Grantor or
in its name, from time to time, in Grantee's discretion, so long as any
"Default" or "Event of Default" (as defined in the Credit Agreement) has
occurred and is continuing, to take with respect to the Patent Collateral any
and all appropriate action which Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.

        Except to the extent expressly allowed in the Security Agreement,
Grantor agrees not to sell, license, exchange, assign or otherwise transfer or
dispose of, or grant any rights with respect to, or mortgage or otherwise
encumber, any of the foregoing Patent Collateral.

        This security interest is granted in conjunction with the security
interests granted to Grantee pursuant to the Security Agreement. Grantor does
hereby further acknowledge and affirm that the rights and remedies of Grantee
with respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

23

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to
be duly executed by its officer thereunto duly authorized as of
the            day of                        , 2002.


 
 
SPECIALTY LABORATORIES, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:         Title:

Acknowledged:

BNP PARIBAS, AS AGENT

By:                

--------------------------------------------------------------------------------

        Name:             Title:        
STATE OF CALIFORNIA
 
)
 
          )   ACKNOWLEDGMENT COUNTY OF   )    

        I                        , Notary Public for the State of California, do
hereby certify that                        personally came before me this day
and acknowledged that he is the                         (title) of Specialty
Laboratories, Inc. and that he as the                        , being authorized
to do so, executed the foregoing on behalf of the corporation.

        Witness my hand and official seal this the            day of March,
2002.

   

--------------------------------------------------------------------------------

    (Signature of notary taking acknowledgment)
 
 
My commission expires:
 
         

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------


STATE OF TEXAS
 
)
 
          )   ACKNOWLEDGMENT COUNTY OF DALLAS   )    

        I                        , Notary Public for the State of Texas, do
hereby certify that                        personally came before me this day
and acknowledged that he is the                        (title) of BNP. Paribas
and that he as the                        , being authorized to do so, executed
the foregoing on behalf of the corporation.

        Witness my hand and official seal this the            day of March,
2002.

   

--------------------------------------------------------------------------------

    (Signature of notary taking acknowledgment)
 
 
My commission expires:
 
         

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------

Schedule 1
to Patent
Security Agreement

PATENTS

A.U.S. Patents and Design Patents


I.D. No.

--------------------------------------------------------------------------------

  Patent No.

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------


           

B.U.S. Patent Applications


Serial No.

--------------------------------------------------------------------------------

  Date Filed

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

         

C.Foreign Patents


I.D. No.

--------------------------------------------------------------------------------

  Patent No.

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

             

26

--------------------------------------------------------------------------------

EXCLUSIVE PATENT LICENSES

Name of Agreement

--------------------------------------------------------------------------------

  Parties Licensor/Licensee

--------------------------------------------------------------------------------

  Date of Agreement

--------------------------------------------------------------------------------

  Subject Matter

--------------------------------------------------------------------------------

             

27

--------------------------------------------------------------------------------

EXHIBIT B

to

SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT

(TRADEMARKS, TRADEMARK REGISTRATIONS, TRADEMARK
APPLICATIONS AND TRADEMARK LICENSES)

        WHEREAS, Specialty Laboratories, Inc., a California corporation (herein
called "Grantor") owns certain "Trademarks" (as defined below) and is a party to
certain "Trademark Licenses" (as defined below); and

        WHEREAS, Grantor and BNP Paribas (herein, together with its successors
and assigns, called "Grantee") are parties to a Credit Agreement of even date
herewith (herein, as from time to time amended, supplemented, or restated,
called the "Credit Agreement"); and

        WHEREAS, pursuant to the terms of the Security Agreement of even date
herewith between Grantor and Grantee (herein, as from time to time amended,
supplemented, or restated, called the "Security Agreement"), Grantor has granted
to Grantee for the benefit of Grantee and Lenders a continuing security interest
in various assets of Grantor, including all right, title and interest of Grantor
in, to and under the Trademark Collateral (as defined herein) whether now owned
or existing or hereafter acquired or arising, to secure the "Secured
Obligations" (as defined in the Security Agreement);

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and to additionally secure such
Secured Obligations, Grantor does hereby grant to Grantee a continuing security
interest in all of Grantor's right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the "Trademark Collateral"), whether now owned or
existing or hereafter acquired or arising:

        (a)  each Trademark in which Grantor has any interest, and all of the
goodwill of the business connected with the use of, or symbolized by, each such
Trademark;

        (b)  each Trademark License, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and

        (c)  all proceeds of and revenues from the foregoing, including without
limitation all proceeds of and revenues from any claim by Grantor against third
parties for past, present or future unfair competition with, or violation of
intellectual property rights in connection with or injury to, or infringement or
dilution of, any Trademark, and all rights and benefits of Grantor under any
Trademark License, or for injury to the goodwill associated with any of the
foregoing.

        As used herein:

        "Trademark License" means any license or agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use
any Trademark, including without limitation the agreements identified on
Schedule 1 hereto.

        "Trademarks" means all of the following: (a) all trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos, brand names, trade dress, prints and
labels on which any of the foregoing have appeared or appear, package and other
designs, and any other source or business identifiers, and general intangibles
of like nature, and the rights in any of the foregoing which arise under
applicable law, (b) the goodwill of the business symbolized thereby or
associated with each of them, (c) all registrations and applications in
connection

28

--------------------------------------------------------------------------------


therewith, including registrations and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or other country, or any political subdivision thereof,
including those described in Schedule 1 hereto, (d) all reissues, extensions and
renewals thereof, (e) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (f) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

        Grantor hereby irrevocably constitutes and appoints Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of Grantor or
in its name, from time to time, in Grantee's discretion, so long as any
"Default" or "Event of Default" (as defined in the Credit Agreement) has
occurred and is continuing, to take with respect to the Trademark Collateral any
and all appropriate action which Grantor might take with respect to the
Trademark Collateral and to execute any and all documents and instruments which
may be necessary or desirable to carry out the terms of this Trademark Security
Agreement and to accomplish the purposes hereof.

        Except to the extent expressly allowed in the Security Agreement,
Grantor agrees not to sell, license, exchange, assign or otherwise transfer or
dispose of, or grant any rights with respect to, or mortgage or otherwise
encumber, any of the foregoing Trademark Collateral.

        This security interest is granted in conjunction with the security
interests granted to Grantee pursuant to the Security Agreement. Grantor does
hereby further acknowledge and affirm that the rights and remedies of Grantee
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

29

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement
to be duly executed by its officer thereunto duly authorized as of
the            day of                        , 2002.


 
 
SPECIALTY LABORATORIES, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:         Title:

Acknowledged:

BNP PARIBAS, AS AGENT

By:                

--------------------------------------------------------------------------------

        Name:             Title:        
STATE OF CALIFORNIA
 
)
 
          )   ACKNOWLEDGMENT COUNTY OF   )    

        I                        , Notary Public for the State of California, do
hereby certify that                        personally came before me this day
and acknowledged that he is the                         (title) of Specialty
Laboratories, Inc. and that he as the                        , being authorized
to do so, executed the foregoing on behalf of the corporation.

        Witness my hand and official seal this the            day of March,
2002.

   

--------------------------------------------------------------------------------

    (Signature of notary taking acknowledgment)
 
 
My commission expires:
 
         

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------


STATE OF TEXAS
 
)
 
          )   ACKNOWLEDGMENT COUNTY OF DALLAS   )    

        I                        , Notary Public for the State of Texas, do
hereby certify that                        personally came before me this day
and acknowledged that he is the                        (title) of BNP Paribas
and that he as the                        , being authorized to do so, executed
the foregoing on behalf of the corporation.

        Witness my hand and official seal this the            day of March,
2002.

   

--------------------------------------------------------------------------------

    (Signature of notary taking acknowledgment)
 
 
My commission expires:
 
         

--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------

Schedule 1
to Trademark
Security Agreement

U.S. TRADEMARKS, TRADEMARK REGISTRATIONS
AND TRADEMARK APPLICATIONS

A.U.S. Trademarks and Trademark Registrations


Trademark

--------------------------------------------------------------------------------

  Registration No.

--------------------------------------------------------------------------------

  Registration Date

--------------------------------------------------------------------------------

         

B.U.S. Trademark Applications


Trademark

--------------------------------------------------------------------------------

  Application No.

--------------------------------------------------------------------------------

  Filing Date

--------------------------------------------------------------------------------




 
 
 
 

EXCLUSIVE TRADEMARK LICENSES

Name of Agreement

--------------------------------------------------------------------------------

  Parties Licensor/Licensee

--------------------------------------------------------------------------------

  Date of Agreement

--------------------------------------------------------------------------------

  Subject Matter

--------------------------------------------------------------------------------

             

32

--------------------------------------------------------------------------------

EXHIBIT C
to
SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT

(COPYRIGHTS, COPYRIGHT REGISTRATIONS, COPYRIGHT
APPLICATIONS AND COPYRIGHT LICENSES)

        WHEREAS, Specialty Laboratories, Inc., a California corporation (herein
called "Grantor") owns certain "Copyrights" (as defined below) and is a party to
certain "Copyright Licenses" (as defined below); and

        WHEREAS, Grantor and BNP. Paribas (herein, together with its successors
and assigns, called "Grantee") are parties to a Credit Agreement of even date
herewith (herein, as from time to time amended, supplemented, or restated,
called the "Credit Agreement"); and

        WHEREAS, pursuant to the terms of the Security Agreement of even date
herewith between Grantor and Grantee (herein, as from time to time amended,
supplemented, or restated, called the "Security Agreement"), Grantor has granted
to Grantee for the benefit of Grantee and Lenders a continuing security interest
in various assets of Grantor, including all right, title and interest of Grantor
in, to and under the Copyright Collateral (as defined herein) whether now owned
or existing or hereafter acquired or arising, to secure the "Secured
Obligations" (as defined in the Security Agreement);

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to
Grantee a continuing security, interest in all of Grantor's right, title and
interest in, to and under the following (all of the following items or types of
property being herein collectively referred to as the "Copyright Collateral"),
whether now owned or existing or hereafter acquired or arising:

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and to additionally secure such
Secured Obligations, Grantor does hereby grant to Grantee a continuing security
interest in all of Grantor's right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the "Copyright Collateral"), whether now owned or
existing or hereafter acquired or arising:

        (a)  each Copyright in which Grantor has any interest;

        (b)  each Copyright License; and

        (c)  all proceeds of and revenues from the foregoing, including without
limitation all proceeds of and revenues from any claim by Grantor against third
parties for past, present or future infringement of any Copyright, and all
rights and benefits of Grantor under any Copyright License.

        As used herein:

        "Copyright License" means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence, including without limitation the agreements identified in Schedule 1
hereto.

        "Copyrights" means all the following: (a) all copyrights under the laws
of the United States or any other country (whether or not the underlying works
of authorship have been published), all registrations and recordings thereof,
all intellectual property rights to works of authorship (whether or not
published), and all application for copyrights under the laws of the United
States or any other

33

--------------------------------------------------------------------------------


country, including without limitation registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any State thereof or other country, or any political subdivision
thereof, including without limitation those described in Schedule 1 hereto,
(b) all reissues, renewals and extensions thereof, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including without limitation damages and
payments for past or future infringements thereof.

        Grantor hereby irrevocably constitutes and appoints Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of Grantor or
in its name, from time to time, in Grantee's discretion, so long as any
"Default" or "Event of Default" (as defined in the Credit Agreement) has
occurred and is continuing, to take with respect to the Copyright Collateral any
and all appropriate action which Grantor might take with respect to the
Copyright Collateral and to execute any and all documents and instruments which
may be necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.

        Except to the extent expressly allowed in the Security Agreement,
Grantor agrees not to sell, license, exchange, assign or otherwise transfer or
dispose of, or grant any rights with respect to, or mortgage or otherwise
encumber, any of the foregoing Copyright Collateral.

        This security interest is granted in conjunction with the security
interests granted to Grantee pursuant to the Security Agreement. Grantor does
hereby further acknowledge and affirm that the rights and remedies of Grantee
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

34

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Grantor has caused this Copyright Security Agreement
to be duly executed by its officer thereunto duly authorized as of
the            day of                        , 2002.


 
 
SPECIALTY LABORATORIES, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:         Title:

Acknowledged:

BNP PARIBAS, AS AGENT

By:                

--------------------------------------------------------------------------------

        Name:             Title:        
STATE OF CALIFORNIA
 
)
 
          )   ACKNOWLEDGMENT COUNTY OF   )    

        I                        , Notary Public for the State of California, do
hereby certify that                        personally came before me this day
and acknowledged that he is the                         (title) of Specialty
Laboratories, Inc. and that he as the                        , being authorized
to do so, executed the foregoing on behalf of the corporation.

        Witness my hand and official seal this the            day of March,
2002.

   

--------------------------------------------------------------------------------

    (Signature of notary taking acknowledgment)
 
 
My commission expires:
 
         

--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------


STATE OF TEXAS
 
)
 
          )   ACKNOWLEDGMENT COUNTY OF DALLAS   )    

        I                        , Notary Public for the State of Texas, do
hereby certify that                        personally came before me this day
and acknowledged that he is the                        (title) of BNP Paribas
and that he as the                        , being authorized to do so, executed
the foregoing on behalf of the corporation.

        Witness my hand and official seal this the              day of March,
2002.

   

--------------------------------------------------------------------------------

    (Signature of notary taking acknowledgment)
 
 
My commission expires:
 
         

--------------------------------------------------------------------------------

36

--------------------------------------------------------------------------------

Schedule 1
to Copyright
Security Agreement

*[description of copyrights]

37

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT A to SECURITY AGREEMENT
